     Case 8:19-cv-01764-JLS-DFM Document 8 Filed 10/01/19 Page 1 of 16 Page ID #:197



 1    Jeremy E. Branch (State Bar No. 303240)
 2    LAW OFFICES OF JEFFREY LOHMAN, P.C.
      4740 Green River Road, Suite 310
 3
      Corona, CA 92880
 4    Telephone (657) 363-3332
      Facsimile: (657) 246-1312
 5
      Email: jeremyb@jlohman.com
 6    Attorney for Petitioner
 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                 )
11    MIGUEL IBARRA,               )               Case No.: 8:19-cv-01764
                                   )
                       Petitioner, )
12                                                 PETITIONER MIGUEL IBARRA’S
                                   )
                                   )               OPPOSITION TO RESPONDENT
13                 v.
                                   )               NAVIENT SOLUTIONS, LLC’S
14                                 )               COUNTER-PETITION TO
                                   )               VACATE THE ARBITRATION
15                                 )               AWARDS AND MOTION FOR
      NAVIENT SOLUTIONS, LLC,                      ATTORNEY FEES IN THE
16
                                   )               AMOUNT OF $4,204.20
                                   )
                       Respondent. )
17
                                   )
18

19
              COMES NOW Petitioner, Miguel Ibarra, by and through undersigned
20

21    counsel, submits the following Opposition to Navient Solutions, LLC’s Counter-
22
      Petition to Vacate the Arbitration Awards:
23
         I.     INTRODUCTION
24

25            Navient Solutions, LLC’s (“Navient”) Counter-Petition to Vacate the
26
      Arbitration Awards (“Petition to Vacate”) is a final example of Navient desperately
27

28    trying to misconstrue case law in order to delay enforcement of a valid arbitration

                                               1
          OPPOSITION TO COUNTER-PETITION AND MOTION FOR ATTORNEY FEES
     Case 8:19-cv-01764-JLS-DFM Document 8 Filed 10/01/19 Page 2 of 16 Page ID #:198



 1    award against it for its own actions in violating the Telephone Consumer Protection
 2
      Act (“TCPA”) and the Rosenthal Fair Debt Collection Practices Act (“RFDCPA”).
 3

 4    This Court need not look past the Petition to Vacate to see that it should be denied,
 5
      and this Court should confirm the three-arbitrator panel’s (the “Panel”) Interim
 6

 7
      and Final Awards (collectively the “Arbitration Awards”). Navient argues that the

 8    Panel was wrong in its interpretation of the arbitration agreement that allows a
 9
      party to appeal an arbitration award to a three-arbitrator panel “de novo.” This
10

11    matters procedural history and Navient’s argument can be summed up as follows:
12
            Navient had an award entered against it by a single arbitrator (Petition to
13

14    Vacate p. 3). Navient appealed that decision to the Panel under section Q(7) of the
15    promissory note (Petition to Vacate p.3). Section Q(7) (the “Appeal Clause”)
16
      requires reconsideration of the appealed issues de novo (Petition to Vacate p.3).
17

18    Navient wanted a new evidentiary hearing instead of an appeal process (Petition to
19
      Vacate p.4). The Panel heard arguments from the parties on no less than three
20

21    occasions and thereafter determined the “arbitration agreement to contemplate an
22
      appellate proceeding rather than a trial de novo (Petition to vacate p. 5).” Navient
23
      lost on appeal (Petition to Vacate p. 5). Navient argues that the Panel’s
24

25    interpretation of the agreement was wrong (Petition to Vacate p. 8). Since in
26
      Navient’s view, the Panel’s interpretation of the agreement was wrong, the award
27

28    should be vacated (Petition to Vacate p. 9). There is no authority allowing a district

                                                 2
          OPPOSITION TO COUNTER-PETITION AND MOTION FOR ATTORNEY FEES
     Case 8:19-cv-01764-JLS-DFM Document 8 Filed 10/01/19 Page 3 of 16 Page ID #:199



 1    court to vacate an award based solely on an arbitration panel’s interpretation of a
 2
      contract. The Ninth Circuit has ruled, “Provision of Federal Arbitration Act (FAA)
 3

 4    permitting vacatur of an award ‘where the arbitrators exceeded their powers’ is a
 5
      high standard for vacatur, and it is not enough to show that the panel committed an
 6

 7
      error, or even a serious error; rather, arbitrators ‘exceed their powers’ not when

 8    they merely interpret or apply the governing law incorrectly, but when the award
 9
      is completely irrational, or exhibits a manifest disregard of law.” Lagstein v.
10

11    Certain Underwriters at Lloyd's, London, 607 F.3d 634 (9th Cir. 2010). In Lagstein,
12
      the Ninth Circuit also ruled that “arbitrators exceed their powers for purposes of §
13

14    10(a)(4) when they ‘act outside the scope of the parties' contractual
15    agreement, Mich. Mut. Ins., 44 F.3d at 830; see Stolt–Nielsen, 130 S.Ct. at 1772–
16
      75. However, ‘[w]e ... have no authority to vacate an award solely because of an
17

18    alleged error in contract interpretation.’ Employers Ins. of Wausau v. Nat'l Union
19
      Fire Ins. Co. of Pittsburgh, 933 F.2d 1481, 1486 (9th Cir.1991). Instead, ‘[we]
20

21    need    only    determine    whether     the    arbitrators'   interpretation   was
22
      ‘plausible.’’” Id. (citations omitted); see also McKesson Corp. v. Local 150
23
      IBT, 969 F.2d 831, 834 (9th Cir.1992) Id.
24

25           Navient does not argue that the Panel’s interpretation of the agreement
26
      between the parties was so implausible as to show the Panel was exercising its own
27

28    brand of manufactured justice. Instead, Navient argues that Navient disagrees with

                                                3
          OPPOSITION TO COUNTER-PETITION AND MOTION FOR ATTORNEY FEES
     Case 8:19-cv-01764-JLS-DFM Document 8 Filed 10/01/19 Page 4 of 16 Page ID #:200



 1    the Panel’s interpretation, and therefore it must be wrong. Navient does not provide
 2
      a factual or legal basis for the Arbitration Awards to be vacated.
 3

 4       II.      Legal Argument
 5
               Navient’s argument is broken into two parts; each fails as a matter of law.
 6

 7
      First, Navient argues that the Panel exceeded its authority by disregarding the

 8    definition of “De Novo.” As shown below, this is not the applicable standard, and
 9
      even if it were, the ambiguities of the contract allow for the Panel to reasonably
10

11    come to the conclusion the Panel did. Secondly, Navient argues that the Panel was
12
      not allowed to assess post-judgment interest on the award. Again, Navient’s
13

14    assertions carry no weight in light of the relevant case law.
15       A. The Panel had Full Authority to Interpret the Agreement As it Did.
16
               Navient argues that the Panel exceeded its authority by “disregarding the
17

18    definition of ‘de novo (Petition to Vacate p. 7).’” Navient then cites to dictionary
19
      definitions of the term “De Novo” to argue that the definition of the arbitration
20

21    agreement’s Appeal Clause (section Q7)) was purportedly clear that Navient was
22
      entitled to a new evidentiary hearing. This is a red herring. The question for this
23
      Court is not whether or not the Panel interpreted the Appeal Clause incorrectly.
24

25    The question for this Court is: was the Panel’s interpretation of the Appeal Clause
26
      was so egregiously outside the scope of the Appeal Clause as to demonstrate the
27

28    Panel had dispensed with it all together, and instead decide to dispense its own

                                                 4
          OPPOSITION TO COUNTER-PETITION AND MOTION FOR ATTORNEY FEES
     Case 8:19-cv-01764-JLS-DFM Document 8 Filed 10/01/19 Page 5 of 16 Page ID #:201



 1    form of justice against Navient? The answer to which is very clearly, no. Navient
 2
      cites to the Ninth Circuit’s ruling in Sanchez v. Elizondo, 878 F.3d 1216 (9th Cir.
 3

 4    2018), reh'g denied (Jan. 19, 2018), in support of its argument. However, the
 5
      Sanchez’s Court standard does not aid Navient. Namely, “[t]o support vacatur of
 6

 7
      an arbitration award on ground that the arbitrator exceeded his powers, it is not

 8    enough to show that the arbitrator committed an error, or even a serious error; it is
 9
      only when the arbitrator strays from interpretation and application of the arbitration
10

11    agreement and effectively dispenses his own brand of industrial justice that his
12
      decision may be unenforceable Id.” Under this standard, Navient’s contentions
                                            1


13

14    hold no weight.
15

16

17
      1
       Courts across the country have upheld similar standards: “The Federal Arbitration
18    Act does not permit federal courts to vacate an award solely because of an alleged
19    error in contract interpretation.” Employers Ins. of Wausau v. National Union Fire
      Ins. Co. of Pittsburgh, C.A.9 (Cal.) 1991, 933 F.2d 1481.; “Because parties
20
      bargained for arbitrator's construction of their agreement, arbitral decision even
21    arguably construing or applying the contract must stand, regardless of court's view
      of its merits or demerits; only if arbitrator acts outside scope of his contractually
22
      delegated authority, issuing award that simply reflects his own notions of economic
23    justice, rather than drawing its essence from the contract, may court overturn his
24
      determination.” Oxford Health Plans LLC v. Sutter, U.S.2013, 133 S.Ct. 2064,
      569 U.S. 564, 186 L.Ed.2d 113.; “District court did not have authority to vacate
25    arbitration award where it believed that arbitrator had improperly interpreted terms
26    of arbitration agreement.” Jock v. Sterling Jewelers Inc., C.A.2 (N.Y.) 2011, 646
      F.3d 113, certiorari denied 132 S.Ct. 1742, 565 U.S. 1259, 182 L.Ed.2d 529, on
27
      remand 143 F.Supp.3d 127; “The question for decision by a federal court asked to
28    set aside an arbitration award is not whether the arbitrator or arbitrators erred in
      interpreting the contract, it is not whether they clearly erred in interpreting the
                                                 5
          OPPOSITION TO COUNTER-PETITION AND MOTION FOR ATTORNEY FEES
     Case 8:19-cv-01764-JLS-DFM Document 8 Filed 10/01/19 Page 6 of 16 Page ID #:202



 1          Navient argues that it was entitled to a “trial de novo.” However, nowhere
 2
      in the Appeal Clause is the term “trial de novo.” Navient cites to the Appeal Clause
 3

 4    and even emphasizes the pertinent language: “Claims involving more than $50,000.
 5
      For Claims involving more than $50,000, any party may appeal the award to a
 6

 7
      three-arbitrator panel appointed by the Administrator, which will reconsider de

 8    novo any aspect of the initial award that is appealed.” (Petition to Vacate p. 3, Dkt.
 9
      1 Exhibit 1). After carefully reviewing the Appeal Clause, and after hearing oral
10

11    argument by both parties regarding how each party interpreted the meaning of
12
      “reconsider de novo” the panel ruled: “The Panel construes the arbitration
13

14    agreement to contemplate an appellate proceeding rather than a trial de novo. It
15    therefore declines to allow a re-hearing of all the testimonial evidence, even if
16
      limited to the issues raised in the Notice of Appeal (Petition to Vacate p. 5).”
17

18

19

20

21
      contract, and it is not whether they grossly erred in interpreting the contract, it is
22
      whether they interpreted the contract; it is enough if the arbitrators honestly try to
23    carry out the governing agreements.” Trustmark Ins. Co. v. John Hancock Life
24
      Ins. Co. (U.S.A.), C.A.7 (Ill.) 2011, 631 F.3d 869, rehearing and rehearing en banc
      denied, certiorari denied 131 S.Ct. 2465, 563 U.S. 989, 179 L.Ed.2d 1212.; “The
25    Federal Arbitration Act does not permit federal courts to vacate an award solely
26    because of an alleged error in contract interpretation.” Employers Ins. of Wausau
      v. National Union Fire Ins. Co. of Pittsburgh, C.A.9 (Cal.) 1991, 933 F.2d 1481.;
27
      “Misinterpretation of contracts will not, in itself, vitiate arbitration award.”
28    Federated Dept. Stores, Inc. v. J.V.B. Industries, Inc., C.A.6 (Ohio) 1990, 894 F.2d
      862.
                                                 6
          OPPOSITION TO COUNTER-PETITION AND MOTION FOR ATTORNEY FEES
     Case 8:19-cv-01764-JLS-DFM Document 8 Filed 10/01/19 Page 7 of 16 Page ID #:203



 1          The question that remains for this court is whether or not the Panel’s
 2
      interpretation, that the Appeal Clause contemplates an appellate proceeding and
 3

 4    not a whole new evidentiary hearing, was a good faith attempt by the Panel to carry
 5
      out the agreement between the parties or the Panel implementing its own form of
 6

 7
      economic justice. The simple legal standard of appellee de novo shows that the

 8    Panel did not err in its interpretation of the contract, let alone implement its own
 9
      form of justice, or act in any arbitrary manner. “For purposes of standard of review,
10

11    decisions by judges are traditionally divided into three categories, denominated
12
      questions of law (reviewable de novo ), questions of fact (reviewable for clear
13

14    error), and matters of discretion (reviewable for “abuse of discretion”). Pierce v.
15    Underwood, 487 U.S. 552, 558, 108 S. Ct. 2541, 2546, 101 L. Ed. 2d 490 (1988).
16
      In following the Supreme Court’s standard on the term de novo, the panel made its
17

18    interpretation of the Appeal Clause grounded in the law of the land. That is, that
19
      because the Appeal Clause called for de novo review, the Panel applied the law “a
20

21    new” to the factual determinations of the arbitrator in the first evidentiary hearing.
22
            It does not matter whether the Panel was correct in its interpretation (even
23
      though it was). It matters that they came to their conclusion by considering and
24

25    interpreting the Appeal Clause in accordance with an appropriate legal standard.
26
      Navient does not argue that the Panel disregarded the Appeal Clause; it only argues
27

28    that the Panel was wrong in its interpretation of the Appeal Clause. Navient’s

                                                 7
          OPPOSITION TO COUNTER-PETITION AND MOTION FOR ATTORNEY FEES
     Case 8:19-cv-01764-JLS-DFM Document 8 Filed 10/01/19 Page 8 of 16 Page ID #:204



 1    supplemental arguments regarding the factual determinations relating to effective
 2
      revocation and damages are irrelevant. The Panel determined that under the Appeal
 3

 4    Clause, it was acting as an appellate panel, and reviewed the legal determinations
 5
      de novo, leaving intact the factual findings of the initial arbitrator. This was a good
 6

 7
      faith effort by the Panel at interpreting the Appeal Clause. Navient’s Petition to

 8    Vacate should be denied, and the Arbitration Awards should be confirmed by this
 9
      Court.
10

11       B. The Panel did not Exceed it Powers in Granting Post Judgment Interest
12
               Section Q8 of the Arbitration agreement states:
13

14             This Arbitration agreement is made pursuant to a transaction
               involving interstate commerce and shall be governed by the FAA, and
15             not by any state law concerning arbitration. The arbitrator shall follow
16             applicable substantive law to the extent consistent with the FAA,
               applicable statues of limitation and applicable privilege rules and shall
17
               be authorized to award all remedies permitted by applicable
18             substantive law, including, without limitation, compensatory,
19
               statutory and punitive damages (subject to constitutional limits that
               would apply in court), declaratory, injunctive and other equitable
20             relief, and attorney fees and costs.
21
      (Dkt. 1 Exhibit 1 p. NSL000055).
22

23             Rule 44 of the AAA’s consumer rules dictates: “The arbitrator may grant
24
      any remedy, relief, or outcome that the parties could have received in court,
25

26
      including awards of attorney’s fees and costs, in accordance with the law(s) that

27    applies to the case.” This case included both federal and California State statutes
28
      (the TCPA and RFDCPA). The Panel was well within its authority under both,
                                                   8
          OPPOSITION TO COUNTER-PETITION AND MOTION FOR ATTORNEY FEES
     Case 8:19-cv-01764-JLS-DFM Document 8 Filed 10/01/19 Page 9 of 16 Page ID #:205



 1    California Code of Civil Procedure section 685.010 and 28 United States Code
 2
      Annotated Section 1961. Both statutes mandate the imposition of interest on any
 3

 4    post-judgment award. The Contract between the parties and the AAA’s rules
 5
      governing the arbitration arguably allowed for the implementation of interest on
 6

 7
      the award. As discussed above, it does not matter that Navient believes the Panel

 8    was not allowed to assess post judgment interest in the Arbitration Awards. What
 9
      matters is that the Panel took into account the power allotted to it by the contract,
10

11    by the AAA consumer rules, and applicable federal and state laws to come to its
12
      decision to award post judgment interest.
13

14          Navient’s Petition to Vacate should be denied, and this court should confirm
15    the Arbitration Award of the Panel.
16
         C. Mr. Ibarra Should be Awarded Attorney Fees in the Amount of
17
            $X,XXX for This Proceeding and Any Work Related to Navient
18          Complying With the Arbitration Awards
19
            The specific statutory language of the RFDCPA entitles Mr. Ibarra to
20

21    recovery of all reasonably billed attorney’s fees as a substantive remedy in this
22
      matter. See Cal. Civ. Code § 1788.30, which provides:
23
            “(a) Any debt collector who violates this title with respect to any
24
            debtor shall be liable to that debtor only in an individual action, and
25          his liability therein to that debtor shall be in an amount equal to the
26
            sum of any actual damages sustained by the debtor as a result of the
            violation.
27

28          (b) Any debt collector who willfully and knowingly violates this title
            with respect to any debtor shall, in addition to actual damages
                                                  9
          OPPOSITION TO COUNTER-PETITION AND MOTION FOR ATTORNEY FEES
     Case 8:19-cv-01764-JLS-DFM Document 8 Filed 10/01/19 Page 10 of 16 Page ID #:206



 1           sustained by the debtor as a result of the violation, also be liable to the
 2           debtor only in an individual action, and his additional liability therein
             to that debtor shall be for a penalty in such amount as the court may
 3
             allow, which shall not be less than one hundred dollars ($100) nor
 4           greater than one thousand dollars ($1,000).
 5
             (c) In the case of any action to enforce any liability under this title,
 6           the prevailing party shall be entitled to costs of the action. Reasonable
 7
             attorney's fees, which shall be based on time necessarily expended to
             enforce the liability, shall be awarded to a prevailing debtor;
 8           reasonable attorney's fees may be awarded to a prevailing
 9           creditor upon a finding by the court that the debtor's prosecution or
             defense of the action was not in good faith.”
10

11
       Cal. Civ. Code § 1788.30 (emphasis added).
12

13           Section 1788.17, a 1999 amendment to the RFDCPA, mandates that debt
14
       collectors, collecting or attempting to collect a debt are “subject to the remedies in
15

16     Section 1692k, Title 15 of the United States Code.” See Gonzales v. Arrow
17
       Financial Services, LLC, 233 F.R.D. 577, 580 (S.D.Cal. 2006). Under both the
18

19
       federal Fair Debt Collection Practices Act (“FDCPA”) and the RFDCPA, a

20     successful plaintiff is entitled to receive reasonable attorneys’ fees and costs as part
21
       of the damages from the liable debt collector. See Schuchardt v. Law Office of
22

23     Rory W. Clark, 314 F.R.D. 673, 687-88 (N.D.Cal. 2016), citing Camacho v.
24
       Bridgeport Fin., Inc., 523 F.3d 973, 978 (9th Cir. 2008) (“The FDCPA’s statutory
25

26
       language makes an award of fees mandatory.”). Courts in the Ninth Circuit

27     calculate an award of attorneys’ fees using the lodestar method, that is, multiplying
28


                                                   10
           OPPOSITION TO COUNTER-PETITION AND MOTION FOR ATTORNEY FEES
     Case 8:19-cv-01764-JLS-DFM Document 8 Filed 10/01/19 Page 11 of 16 Page ID #:207



 1     the number of hours the prevailing party reasonably expended on the litigation by
 2
       a reasonable hourly rate. See, Schuchardt, at 688, citing Camacho, 523 F.3d at 978.
 3

 4        1. The Reasonableness of The Attorney Work Billed.
 5
             Exhibit 1 to the Declaration of Jeffrey Lohman (“Dec. Lohman”)
 6

 7
       summarizes the reasonable attorney billing prepared pursuant to Lodestar for work

 8     which was necessary to vindicate Mr. Ibarra’s RFDCPA claim. Pursuant to
 9
       applicable law, these fees and costs are part of Mr. Ibarra’s redress for the
10

11     determined violations. Similarly, Exhibit 2 to Dec. Lohman shows the Lodestar
12
       work done in enforcing Mr. Ibarra’s rights in this matter. Exhibit 2 is compliant
13

14     with this Court’s requirement for attorney fee requests.
15           The rates at which Mr. Ibarra’s attorneys billed in this case are reasonable
16
       and commensurate with their experience in this particular field of practice. Namely,
17

18     Mr. Ibarra seeks an award of attorney’s fees in the amount of $4,204.20 which is
19
       comprised of attorney time spent litigating Mr. Ibarra’s RFDCPA claim after the
20

21     final award was issued by the Panel. Such billing was structured per the experience
22
       of the attorney working on this case and the fees incurred thereof. Namely, Jeremy
23
       Branch, who spent 13.4 hours working on the RFDCPA claim at $273/hr. and is
24

25     anticipated to spend an additional two (2) hours to finish this litigation(see Dec.
26
       Lohman Exhibit 1 and ¶¶9-10). This hourly rate was previously determined by
27

28     the Panel to be commensurate with the experience of the billing attorney, for

                                                11
           OPPOSITION TO COUNTER-PETITION AND MOTION FOR ATTORNEY FEES
     Case 8:19-cv-01764-JLS-DFM Document 8 Filed 10/01/19 Page 12 of 16 Page ID #:208



 1     practice under the RFDCPA, a consumer protection statute. The Panel determined
 2
       that $273/hr. was reasonable in this case, cutting the requested hourly rate for
 3

 4     associate attorney’s working on this case from $350/hr. as ruled reasonable by the
 5
       arbitrator in the initial evidentiary hearing. The Panel had full authority to prescribe
 6

 7
       a reasonable hourly rate, and Mr. Ibarra does not seek a different hourly rate than

 8     the one determined by the Panel. This hourly rate should upheld, as it is the Panel’s
 9
       interpretation of the law, and a power granted to it by the agreement and the AAA
10

11     consumer rules.
12
             In Davis v. Hollins Law, 25 F.Supp.3d 1292 (E.D.Cal. 2014), the
13

14     adjudicating court upheld an attorney hourly rate of $387.00 per hour, for a total
15     of $35,813.30 in attorney’s fees and awarded the plaintiff a substantive remedy of
16
       $250.00 for statutory damages and $35,813.30 in attorney’s fees. Id. At 1302-03.
17

18     Thus, the district court recognized that the “reasonable” standard of the RFDCPA
19
       and FDCPA relates to the amount of attorney work and rate of pay, not to any
20

21     relationship between the components of the award under the RFDCPA.
22
          2. Apportionment is Neither Required Nor Mandated in this Case’s
23           Circumstances.
24
             When a cause of action for which attorney fees are provided by statute is
25

26
       joined with other causes of action, the prevailing party may recover only on the

27     cause of action with statutorily mandated fees. Nonetheless, it is a recognized
28
       principle that the joinder of causes of action should not dilute the right to attorney
                                                   12
           OPPOSITION TO COUNTER-PETITION AND MOTION FOR ATTORNEY FEES
     Case 8:19-cv-01764-JLS-DFM Document 8 Filed 10/01/19 Page 13 of 16 Page ID #:209



 1     fees, that is, such fees need not be apportioned when incurred for representation of
 2
       an issue common to both a cause of action for which fees are mandated and one
 3

 4     for which they are not. See, Akins v. Enterprise Rent-A-Car Co., 79 Cal.App.4         th




 5
       1127, 1133 (2000). “All expenses incurred on the common issues qualify for an
 6

 7
       award.” Id., citing Reynolds Metals Co. v. Alperson, 25 Cal.3d 124, 129-130 [158

 8     Cal.Rptr. 1, 599 P.2d 83] (1979). See also, Maxim Crane Works, L.P. v. Tilbury
 9
       Constructors 208 Cal.App.4th 286, 298 (2012); Bell v. Vista Unified School
10

11     Dist. 82 Cal.App.4th 672, 687 (2000)(“Apportionment is not required when the
12
       claims for relief are so intertwined that it would be impracticable, if not impossible,
13

14     to separate the attorney's time into compensable and noncompensable units.”);
15     Drouin v. Fleetwood Enterprises 163 Cal.App.3d 486, 493, 209 Cal.Rptr. 623
16
       (1985).
17

18           In the instant case, the factual allegations pertaining the claims are the same:
19
       Mr. Ibarra informed Navient of his desire to no longer receive (automated) phone
20

21     calls to his cell phone and Navient continued to incessantly and continuously call
22
       him in order to collect on the debt. The Panel determined that Navient’s behavior
23
       violated the Telephone Consumer Protection Act and that said actions indeed
24

25     violated the RFDCPA, Section 1788.11, which prohibits the type of egregious
26
       telephonic actions perpetrated by Navient. In the instant action, neither Mr. Ibarra
27

28     nor Navient have attempted to separate the TCPA claim from the RFDCPA claim.

                                                  13
           OPPOSITION TO COUNTER-PETITION AND MOTION FOR ATTORNEY FEES
     Case 8:19-cv-01764-JLS-DFM Document 8 Filed 10/01/19 Page 14 of 16 Page ID #:210



 1     Mr. Ibarra seeks to have the Arbitration Awards confirmed by this Court, and
 2
       Navient seeks to have the Arbitration Awards vacated. The RFDCPA and TCPA
 3

 4     awards are both an integral part of the Arbitration Award. No apportionment need
 5
       be done between the two, as all time spent by Mr. Ibarra’s counsel and by Navient’s
 6

 7
       counsel was directly related to both the TCPA and the RFDCPA. For issues in

 8     which the work cannot be apportioned (as is the case here), per applicable standard
 9
       discussed, apportionment is not only uncalled for, but would result in the undue
10

11     dilution of the attorney work that was necessary for vindication of the RFDCPA
12
       action, on which Mr. Ibarra prevailed.
13

14                                    III.   CONCLUSION
15           Navient’s arguments that the Panel interpreted the Appeal Clause incorrectly
16
       holds no weight in light of the abundant case law cited by both Navient and Mr.
17

18     Ibarra. It does not matter that Navient disagrees with the Panel’s interpretation of
19
       the Appeal Clause or the Panel’s final decision. Such arguments hold no water.
20

21     The crucial question is whether or not the Panel interpreted the agreement in a non-
22
       arbitrary manner. Navient’s Petition to Vacate shows that the Panel did its best to
23
       listen to both sides (they allowed both parties to argue extensively on the topic)
24

25     and made what the Panel thought was the best decision regarding the agreement
26
       between the parties, a decision grounded in the law. Navient has not shown, and
27

28     cannot show, that the Panel disregarded the Appeal Clause and handed out its own

                                                 14
           OPPOSITION TO COUNTER-PETITION AND MOTION FOR ATTORNEY FEES
     Case 8:19-cv-01764-JLS-DFM Document 8 Filed 10/01/19 Page 15 of 16 Page ID #:211



 1     form of arbitrary economic justice. Therefore, Petitioner Miguel Ibarra respectfully
 2
       requests that this court deny Navient’s Petition to Vacate and confirm the
 3

 4     Arbitration Award.
 5
              It has been almost three years since Mr. Ibarra initially filed his demand for
 6

 7
       arbitration under the AAA’s consumer rules. Navient’s continued efforts to delay

 8     a final decision on the merits is not in accordance with primary purpose of
 9
       arbitration,   i.e.,   a      “‘speedy   final    disposition’    which     is    the
10

11     primary purpose of arbitration” Brown v. Sperber-Porter, 711 F. App'x 416, 417
12
       (9th Cir. 2018). Navient’s final attempt to delay the Arbitration Awards is meritless.
13

14     The Arbitration Awards should be confirmed, and Mr. Ibarra should be awarded
15     $4,204.20 in attorney fees.
16
       Respectfully submitted this 1 day of October, 2019.
                                      st

17

18

19
                                                 /s/Jeremy E. Branch
                                                 Jeremy E. Branch (State Bar No. 303240)
20                                               The Law Offices Of Jeffrey Lohman, P.C.
21                                               4740 Green River Road, Suite 310
                                                 Corona, CA 92880
22
                                                 Telephone (657) 363-3332
23                                               Facsimile: (657) 246-1312
                                                 Email: jeremyb@jlohman.com
24
                                                 Attorney for Petitioner
25

26

27

28


                                                 15
           OPPOSITION TO COUNTER-PETITION AND MOTION FOR ATTORNEY FEES
     Case 8:19-cv-01764-JLS-DFM Document 8 Filed 10/01/19 Page 16 of 16 Page ID #:212



 1                                     CERTIFICATE OF SERVICE
 2
                    I hereby certify that October 1, 2019, I will electronically file the
 3

 4     foregoing document with the Clerk of the Court using the CM/ECF system,
 5
       which will send notification of such filing (NEF) to the following:
 6

 7
       Dennis N. Luek, Jr. Esq.
       Hinshaw & Culbertson, LLP
 8     800 3rd Ave., 13th Floor
 9     New York, NY 10022
       E: DLueck@hishawlaw.com
10

11
                                                       /s/Jeremy E. Branch
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  16
           OPPOSITION TO COUNTER-PETITION AND MOTION FOR ATTORNEY FEES
